Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This non-final action is responsive to the application filed on 3/28/18.
	Claims 1-20 are pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a repository configured to store…” in claim 9.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a repository configured to store…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 9-10, 14, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anisimovich et al. (US 20170364503, Herein “Anisimovich”) in view of Nekhay (US 20150199333) in view of Gariel et al. (US 20190188647, Herein “Gariel”) in view of Cecchi et al. (US 20160226813, Herein “Cecchi”).
Regarding claim 1, Anisimovich teaches 
A method, comprising: 
extracting training tokens from a training corpus (training a classifier [0010] based on tokens [0004]); 
generating training token features and training contextual features for each of the training tokens (training for rendering classification data [0062] based on, e.g., grammatical tense and lemmas, which may in turn be used to analyze actual token and corresponding actual features for determining classification based on classifier functions [0031]); 
training a probabilistic graphical model using a plurality of classes, the training token features, and the training contextual features (model trained to determine a degree (i.e., probability) of an actual word to correspond with categories [0031]; training based on classes, token features, and contextual features ([0010]; [0062] to [0069])); 
extracting, from actual data, a plurality of actual tokens comprising a first actual token (extracted tokens of a text ([0041] and [0042]));
generating actual token features and actual contextual features for each of the plurality of actual tokens (classifier function inputs [0040] such contextual factors including frequency and other features such as lexemes and semantics, for determining classification inputs for the classifier ([0040] and [0041])); and 
classifying the first actual token as a first class of the plurality of classes using the probabilistic graphical model, the actual token features, and the actual contextual features (determined degree/probability of association with categories, such as probability values between 0 and 1 [0042]). 

However, Anisimovich fails to specifically teach training using the training token features, and the training contextual features.
Yet, in a related art, Nekhay teaches with respect to training, identify tokens from a training text corpus [0024], determining attributes and corresponding category for token [0024]; features for classification [0025] for training the model using a class corresponding with a determined tag further based on syntactic and semantic features [0025], the attributes selected based on a correlation (i.e., likelihood) metric, wherein the correlation metrics compare attribute values and determined classifications (e.g., tags). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the attribute-based token analysis of Nekhay with the token analysis of Anisimovich to have training using the training token features, and the training contextual features. The combination would allow for, according to the motivation of Nekhay, enhancing textual analysis based on text parser and corresponding learning rules [0002] such that an untagged tokens can be analyzed based on classification attributes and using a trained model wherein the attributes are used in performing categorization, thus allowing for efficient and effective classifying each oken in a meaningful way, based on reliable textual information associated with the respective tokens ([0015] and [0016]). 
Furthermore, Nekhay teaches or makes abundantly clear: extracting, from actual data, a plurality of actual tokens comprising a first actual token (actual as in data to which the trained model is applied, such as an untagged content of tokens [0036]);
generating actual token features and actual contextual features for each of the plurality of actual tokens (attributes of an analyzed token for comparison against attributes and categories of the trained model, such as for classifying each of the tokens based on the comparison [0015]); and 
classifying the first actual token as a first class of the plurality of classes using the probabilistic graphical model, the actual token features, and the actual contextual features (classification [0015]). 

However, in an effort to advance prosecution and make probabilistic abundantly clear, Gariel specifically teaches probabilistic model as follows: classification model based on category having greatest probability token belongs ([0041] and [0054]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the probabilistic classification modeling of Gariel with the classification modeling of Anisimovich in view of Gariel to have probabilistic. The combination would allow for, according to the motivation of Gariel, probabilistic determination of a token category ([0041]; [0054]) for improving classification systems [0002] such that a statistical method provides an objective and robustly analytical model for determining the closest match of a given token to category [0054].

However in a related art, Cecchi makes abundantly clear graphical model as recited as probabilistic graphical model as follows: discloses a graphical model for prediction [0038] based on textual parameters and clustering [0041]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the probabilistic graphical model of Cecchi with the probabilistic classification modeling of Anisimovich in view of Nekhay in view of Gariel to have probabilistic graphical model. The combination would allow for, according to the motivation of Cecchi, analyzing text tokens by a graphical text analyzer using machine learning for determining predictive features for token [0020], allowing for better performing textual analysis [0003] for predictive modeling for classification [0038]. 

Regarding claim 2, Anisimovich in view of Nekhay in view of Gabriel in view of Cecchi teaches the limitations of claim 1, as above.
Furthermore, Nekhay teaches The method of claim 1, further comprising: 
obtaining a plurality of class types comprising a first class type and a second class type (based on the training, determined categories ([0015] to [0018])), wherein each of the plurality of classes comprises one of the plurality of class types, and wherein the first class comprises the first class type (each category corresponding with, e.g., sport event [0022]); 
and classifying, using the probabilistic graphical model, the actual token features, and the actual contextual features, a second actual token of the plurality of actual tokens as a second class of the plurality of classes, wherein the second class comprises the second class type (classification of a plurality of tokens [0003] from among categories [0042]).

Regarding claim 6, Anisimovich in view of Nekhay in view of Gariel in view of Cecchi teaches the limitations of claim 1, as above.
Furthermore, Cecchi teaches The method of claim 1, wherein generating the contextual features for each actual token comprises: assigning a semantic embedding to the actual token using an optimized semantic vector model; and assigning a latent topic to the actual token using an optimized topic model (text token analysis [0003] based on more efficiently and effectively performing textual analysis such as semantic content of each word represented as a vector for allowing for analytics of, e.g., similarity between words estimated by algorithmics using vector ([0041] to [0056])). 

Regarding claim 9, Anisimovich teaches A system, comprising: 
a computer processor (processor [0005]); 
a repository configured to store a training corpus, actual data, and a plurality of classes comprising a first class (training data set including texts [0062] for application to tokens for analysis (figs. 2 to 6)).
The claim recites similar features as claim 1 – see above.

Regarding claim 10, the claim recites similar limitations as claim 2 – see above.

Regarding claim 14, Anisimovich in view of Nekhay in view of Gariel in view of Cecchi teaches the limitations of claim 9, as above.
Furthermore, Cecchi teaches The system of claim 9, wherein the feature generator comprises an optimized semantic vector model and an optimized topic model (text token analysis [0003] based on more efficiently and effectively performing textual analysis such as semantic content of each word represented as a vector for allowing for analytics of, e.g., similarity between words estimated by algorithmics using vector ([0041] to [0056])), wherein the feature generator is further configured to: 
The claim recites similar limitations as claim 6 – see above.

Regarding claim 16, Anisimovich teaches A non-transitory computer readable medium comprising instructions that, when executed by a processor (computer [0005]), perform: 
The claim recites similar limitations as claim 1 – see above.

Regarding claim 17, the claim recites similar limitations as claim 2 – see above.

Regarding claim 20, the claim recites similar limitations as claim 6 – see above.


Claim(s) 3, 4, 11, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anisimovich in view of Nekhay in view of Gariel in view of Cecchi and further in view of Song et al. (US 20180225281, Herein “Song”).
Regarding claim 3, Anisimovich in view of Nekhay in view of Gariel in view of Cecchi teaches the limitations of claims 1 and 2, as above.
However, while Nekhay discloses predicate [0075], Anisimovich in view of Nekhay in view of Gariel in view of Cecchi fails to specifically teach The method of claim 2, further comprising: generating a feature function comprising a class predicate comprising one of the plurality of class types.
Yet, in a related art, Song discloses predicate [0010] for better determining training data for token classification, such as for better determining textual meaning using predicate/verb within a relation in the knowledge graph [0026].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the class predicate of Song with the textual classification of Anisimovich in view of Nekhay in view of Gariel in view of Cecchi to have generating a feature function comprising a class predicate comprising one of the plurality of class types. The combination would allow for, according to the motivation of Song, more efficiently and effectively analyzing text for classification based on better learning algorithms, such as based on more in depth word meanings and relationships, such as grammar or predicate ([0002] to [0005]). 

Regarding claim 4, Anisimovich in view of Nekhay in view of Gabriel in view of Cecchi teaches the limitations of claims 1 and 2, as above.
However, Anisimovich in view of Nekhay in view of Gariel in view of Cecchi fails to specifically teach The method of claim 2, further comprising: generating a plurality of feature functions each comprising a class predicate comprising one of the plurality of classes, wherein the plurality of feature functions comprises a first feature function comprising a first class predicate comprising the first class, wherein each of the plurality of feature functions calculates a feature function value for the first actual token, wherein the first actual token is classified using the first feature function.
Yet, in a related art, Song discloses functions involving predicate/verb for determining textual meaning [0026] for token classification training and use in token classification [0033]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the class predicate of Song with the textual classification of Anisimovich in view of Nekhay in view of Gariel in view of Cecchi to have generating a plurality of feature functions each comprising a class predicate comprising one of the plurality of classes, wherein the plurality of feature functions comprises a first feature function comprising a first class predicate comprising the first class, wherein each of the plurality of feature functions calculates a feature function value for the first actual token, wherein the first actual token is classified using the first feature function. The combination would allow for, according to the motivation of Song, more efficiently and effectively analyzing text for classification based on better learning algorithms, such as based on more in depth word meanings and relationships, such as grammar or predicate ([0002] to [0005]).

Regarding claim 11, the claim recites similar limitations as claim 3 – see above.

Regarding claim 12, the claim recites similar limitations as claim 4 – see above.

Regarding claim 18, the claim recites similar limitations as claim 4 – see above.


Claim(s) 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anisimovich in view of Nekhay in view of Gariel in view of Cecchi in view of Song and further in view of Goyal et al. (US 20170315984, Herein “Goyal”).
Regarding claim 5, Anisimovich in view of Nekhay in view of Gariel in view of Cecchi in view of Song teaches the limitations of claims 1, 2 and 4, as above.
However, Anisimovich in view of Nekhay in view of Gariel in view of Cecchi in view of Song fails to specifically teach The method of claim 4, wherein classifying the first actual token as the first class comprises: assigning a weight to each of the plurality of feature functions; calculating, for each of the plurality of classes, one or more feature function values by applying, to the first actual token, each of the plurality of feature functions comprising a class predicate comprising the respective class: calculating, for the respective class and the first actual token, a result by multiplying each of the one or more feature function values by the weight assigned to the feature function corresponding to the respective feature function value; and determining that the result for the first class exceeds the result for any other class of the plurality of classes. 
Yet, in a related art, Goyal discloses weighted features for picking the class having the highest score [0037].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the weighted feature classification of Goyal with the token classification of Anisimovich in view of Nekhay in view of Gariel in view of Cecchi in view of Song to have wherein classifying the first actual token as the first class comprises: assigning a weight to each of the plurality of feature functions; calculating, for each of the plurality of classes, one or more feature function values by applying, to the first actual token, each of the plurality of feature functions comprising a class predicate comprising the respective class: calculating, for the respective class and the first actual token, a result by multiplying each of the one or more feature function values by the weight assigned to the feature function corresponding to the respective feature function value; and determining that the result for the first class exceeds the result for any other class of the plurality of classes. The combination would allow for, according to the motivation of Goyal, better picking the classification based on the modeling for tokens such as by weighting the features according to the desired modeling of relative feature influences on the model results ([0038] and [0034]). 

Regarding claim 13, the claim recites similar limitations as claim 5 – see above.

Regarding claim 19, the claim recites similar limitations as claim 5 – see above.


Claim(s) 7, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anisimovich in view of Nekhay in view of Gariel in view of Cecchi and further in view of Li et al. (US 20170109355, Herein “Li”).
Regarding claim 7, Anisimovich in view of Nekhay in view of Gariel in view of Cecchi teaches the limitations of claims 1 and 6, as above.
Furthermore, Cecchi teaches The method of claim 6, further comprising:  training a plurality of semantic vector models each comprising a hyperparameter value, the plurality of semantic vector models comprising the optimized semantic vector model (trained model based on labeled text [0041]); evaluating, using a metric and the training corpus, the plurality of semantic vector models; and in response to the evaluating, determining that the hyperparameter value of the optimized semantic vector model best matches the training corpus (based on the various predictive models, make inferences about the category of the analyzed text [0044]).

However, Anisimovich in view of Nekhay in view of Gariel in view of Cecchi fails to specifically teach hyperparameter value.
Yet, in a related art, Li discloses yperparameter setting [0085].
It would have been obvious to one of ordinary skill in the art at the time of th einvention’s effective filing date to combine the hyperparameter value of Li with the token analysis of Anisimovich in view of Nekhay in view of Gariel in view of Cecchi to have hyperparameter value. The combination would allow for, according to the motivation of Li,  better automating textual analysis and understanding, thereby improving human computer interfacing, particularly with respect to issues existing with understanding text, such as natural language, necessitating a more effective and accurate way to automatically interpret and respond to text ([0002] to [0004]); further, more accurate classification based on a trained model (e.g., learning rate) applied [0085].  

Regarding claim 8, Anisimovich in view of Nekhay in view of Gariel in view of Cecchi teaches the limitations of claims 1 and 6, as above.
However, Anisimovich in view of Nekhay in view of Gariel in view of Cecchi fails to specifically teach The method of claim 6, further comprising: training a plurality of topic models each comprising a hyperpararneter value, the plurality of topic models comprising the optimized topic model; evaluating, using a topic coherence model, a plurality of topic coherence results corresponding to the plurality of topic models; and in response to the evaluating, determining that the hyperparameter value of the optimized topic model provides a highest topic coherence result of the plurality of topic coherence results.
Yet, in a related art, Li discloses training models by varying hyperparameter setting [0085] further based on other model learning algorithm such as for obtaining representations for words, further involving a determination of a best model result with respect to topic ([0049] and [0050]; [0083]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the hyperparameter based analysis of Li with the token modeling and classification of Anisimovich in view of Nekhay in view of Gariel in view of Cecchi to have training a plurality of topic models each comprising a hyperparameter value, the plurality of topic models comprising the optimized topic model; evaluating, using a topic coherence model, a plurality of topic coherence results corresponding to the plurality of topic models; and in response to the evaluating, determining that the hyperparameter value of the optimized topic model provides a highest topic coherence result of the plurality of topic coherence results. The combination would allow for, according to the motivation of Li,  better automating textual analysis and understanding, thereby improving human computer interfacing, particularly with respect to issues existing with understanding text, such as natural language, necessitating a more effective and accurate way to automatically interpret and respond to text ([0002] to [0004]); further, more accurate classification based on a trained model (e.g., learning rate) applied [0085].  

Regarding claim 15, the claim recites similar limitations as claim 7 and 8 – see above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.

/JASON T EDWARDS/Examiner, Art Unit 2144